DETAILED ACTION
Applicant's arguments filed on 01/13/2021 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jared Cherry on 01/28/2021.
The application has been amended as follows:
IN THE CLAIMS: 
Claims 9-15 have been canceled.
Reasons for Allowance
Claims 1-6, 7 and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1; prior art of record fails to disclose either by itself or in combination:  “a timer subsystem; and a processing subsystem in communication with the communication subsystem, the sensor, and the timer subsystem, the processing subsystem configured to: receive the operating vector from the sensor; identify that operating vector is outside of a range defined by a rest vector and a threshold; determine that the conductor is broken based on the operating vector remaining outside of the range for a period of time determined by the timer subsystem; and generate the signal to be transmitted by the communication subsystem to indicate that the conductor is broken; and an intelligent electronic device, comprising: a second communication subsystem configured to receive the signal; and a protective action subsystem configured to issue a command to control the electric power system based on the signal; wherein the command blocks an automatic recloser scheme associated with the broken conductor.”
Claim 16; prior art of record fails to disclose either by itself or in combination:  “…mounting a broken conductor detector to an electrical conductor; establishing a rest vector; generating an operating vector using a sensor; identifying that the operating vector is outside of a range defined by the rest vector and at least one threshold value; determining that the conductor is broken based on the operating vector remaining outside of the range for a period of time; transmitting a signal to indicate that the conductor is broken; and issuing a command to control the electric power system based on the signal; wherein the command comprises blocking an automatic recloser scheme associated with the broken conductor.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838